COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Cause No. 01-12-00704-CV; In re Tammy Fountain

           Petition for writ of habeas corpus from Trial Court Case No. 2010-31997, in the 309th
           District Court of Harris County, Texas.

       On January 2, 2013, relator Tammy Fountain filed a motion for rehearing in this habeas
corpus proceeding. The Court requests a response to the motion. The response is due Tuesday,
January 15, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting for the court

Panel consists of Justices Keyes, Massengale, and Brown.


Date: January 8, 2013